            Case 2:18-cr-00318-JCM-DJA Document 44 Filed 08/13/19 Page 1 of 4



1    OSVALDO E. FUMO, ESQ.
     Nevada bar No. 5956
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    EVERETT GOODEN
6
                                  UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
                                               ***
8

9    UNITED STATES OF AMERICA,            )                2:18-CR-00318-JCM-DJA
                                          )
10
                                          )
11               Plaintiff,               )
                                          )                STIPULATION AND ORDER TO
12   v.                                   )                CONTINUE CHANGE OF PLEA
                                          )
13   EVERETT GOODEN,                      )
                                          )
14                                        )
                                          )                (First Request)
15
                 Defendant.               )
     ___________________________________ )
16
            IT IS HEREBY STIPULATED by and between EVERETT GOODEN, Defendant, by
17

18   and through his counsel OSVALDO E. FUMO, ESQ, and the United States of America, KEVIN

19   SCHIFF, Assistant United States Attorney, that Change of Plea in the above-captioned matter
20
     currently scheduled for August 14, 2019, at the hour of 10:00 a.m., be vacated and continued to
21
     30 days or to a date and time to be set by this Honorable Court.
22
            This Stipulation is entered into for the following reasons:
23

24          1. Counsel for defendant has spoken to his client and he has no objection to this

25              continuance.
26
            2. Defendant Gooden is currently in custody in Pahrump and does not object to the
27
                continuance.
28


                                                     -1-
          Case 2:18-cr-00318-JCM-DJA Document 44 Filed 08/13/19 Page 2 of 4



1         3. Counsel has spoken to AUSA Kevin Schiff and he has no objection to the
2
             continuance.
3
          4. Counsel will need additional time to adequately prepare for change of plea and
4

5
             confer with his client regarding the issues and concerns.

6         5. Denial for this request for continuance would deny the parties herein time and the
7            opportunity within which to effectively and thoroughly research and prepare for trial
8
             in this case, taking into account the exercise of due diligence.
9
          6. Additionally, denial of this request for continuance would result in a miscarriage of
10

11           justice.

12        7. For all the above-stated reasons, the ends of justice would best be served by a
13
             continuance of the change of plea date.
14
          8. The additional time requested by this stipulation, is excludable in computing the time
15
             within which the trial herein must commence pursuant to the Speedy Trial Act, 18
16

17           U.S.C. 3161(h)(8) (A), considering the factors under 18 U.S.C. 3161 (h)(8)(B)( i)

18           and 3161 (h)(8)(B)(iv).
19
          9. This is the first request for a continuance of the change of plea date in this case.
20
          DATED this 13th day of August 2019.
21

22
     PITARO & FUMO, CHTD.                        UNITED STATES ATTORNEY
23

24

25         /s/                                         /s/
     OSVALDO E. FUMO, ESQ.                       KEVIN SCHIFF, ESQ.
26   601 LAS VEGAS BOULEVARD, SOUTH              ASSISTANT UNITED STATES ATTORNEY
27
     LAS VEGAS, NEVADA 89101                     501 LAS VEGAS BOULEVARD SOUTH. #1100
     ATTORNEY FOR DEFENDANT                      LAS VEGAS, NEVADA 89101
28   EVERETT GOODEN

                                                   -2-
            Case 2:18-cr-00318-JCM-DJA Document 44 Filed 08/13/19 Page 3 of 4



1    UNITED STATES OF AMERICA,            )                2:18-CR-00318-JCM-DJA
                                          )
2
                                          )
3                Plaintiff,               )
                                          )            FINDINGS OF FACT AND
4    v.                                   )            CONCLUSIONS OF LAW
                                          )
5    EVERETT GOODEN,                      )
                                          )
6                                         )
                                          )                (First Request)
7                Defendant.               )
     ___________________________________ )
8
                                           FINDINGS OF FACT
9
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
10
     Court finds:
11
            1. Counsel for defendant has spoken to his client and he has no objection to this
12

13              continuance.

14          2. Defendant Gooden is currently in custody in Pahrump and does not object to the
15
                continuance.
16
            3. Counsel has spoken to AUSA Kevin Schiff and he has no objection to the
17
                continuance.
18

19          4. Counsel will need additional time to adequately prepare for change of plea and

20              confer with his client regarding the issues and concerns.
21
            5. Denial for this request for continuance would deny the parties herein time and the
22
                opportunity within which to effectively and thoroughly research and prepare for trial
23

24
                in this case, taking into account the exercise of due diligence.

25          6. Additionally, denial of this request for continuance would result in a miscarriage of
26              justice.
27
            7. For all the above-stated reasons, the ends of justice would best be served by a
28
                continuance of the change of plea date.
                                                     -3-
            Case 2:18-cr-00318-JCM-DJA Document 44 Filed 08/13/19 Page 4 of 4



1           8. The additional time requested by this stipulation, is excludable in computing the time
2
                within which the trial herein must commence pursuant to the Speedy Trial Act, 18
3
                U.S.C. 3161(h)(8) (A), considering the factors under 18 U.S.C. 3161 (h)(8)(B)( i)
4

5
                and 3161 (h)(8)(B)(iv).

6           9. This is the first request for a continuance of the change of plea date in this case.
7                                           CONCLUSIONS OF LAW
8
            The end of justice served by granting said continuance outweigh the best interest of the
9
     public and defendants in a speedy trial since the failure to grant said continuance would likely
10
     result in a miscarriage of justice, would deny the parties herein sufficient time and the
11
     opportunity within which to be able to effectively and thoroughly prepare for sentencing taking
12
     into account the exercise of due diligence.
13
            The continuance sought herein is excludable under the Speedy Trial Act, Title 18 U.S.C.
14
     3161(h)(8) (A), considering the factors under title 18 U.S.C. 3161 (h)(8)(B)( i) and 3161
15
     (h)(8)(B)(iv).
16
                                                   ORDER
17

18
            IT IS ORDERED that change of plea currently scheduled for August 14, 2019 at the
19
                                                            10th day
     hour of 10:30 a.m., be vacated and continued to this ______
20
        September
     of________________________,                       10:30 a/p.m. in Courtroom ______.
                                 2019, at the hour of ______                      6A
21

22
                  August
            DATED this    13, 2019.
                       ________ of _____________________, 2019.
23

24

25                                                 U.S. DISTRICT JUDGE
26

27

28


                                                      -4-
